254 F.2d 815
Pearl H. KOWALEWSKI, Widow of Anthony Kowalewski, Deceased, Appellant,v.The PENNSYLVANIA RAILROAD COMPANY, a Corporation of theState of Pennsylvania.
No. 12442.
United States Court of Appeals Third Circuit.
Argued April 15, 1958.Decided May 14, 1958.

Appeal from the United States District Court for the District of Delaware; Richard S. Rodney, Judge.
See also 21 F.R.D. 244.
Clement C. Wood, Wilmington, Del., for appellant.
James L. Latchum, Wilmington, Del., for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.


1
PER CUTIAM.


2
The trial court found as a conclusion of law that 'The decedent's negligence was a factor proximately contributing to his death, and even if defendant had been negligent, plaintiff is thereby barred from recovering on the alleged cause of action.'


3
The underlying facts in evidence at the trial support the court's conclusion.  The judgment of the district court will be affirmed.